Title: From Thomas Jefferson to John Syme, 17 September 1792
From: Jefferson, Thomas
To: Syme, John



Dear Sir
Monticello Sep. 17. 1792.

I reci[eved yesterday your fa]vor of the 2d. inst. I [was] not in fact [in want of a horse, having] the number which [I] allow myself [to keep; but hearing tha]t one of your’s (called Thomas) was remarkeably ha[ndsome and strong, I] mentioned to Dr. Currie that if he was to be bought for £45. or even £50. payable in three months, so as to give me time to sell one of mine, I would purchase him. And I should not have presumed to have said this much but that I had been told you were disposed to sell. This apology is the more especially due in a case interfering with the attachments of the ladies.

It may seem strange in one who has been so long in public life to declare it had never been his choice. It is a truth however with me. My wishes led me always to be at home with my family, my farm and books. The times heretofore made it a duty to sacrifice one’s wishes to a common cause. The duty no longer exists, and I determined therefore sometime ago to retire with the close of the Congress now about to sit. It will be no loss to the public, and a great relief to me. The difficulty is no longer to find candidates for the offices, but offices for the candidates. I expected Mr. Barclay had written frequently to Mrs. Barclay, or she should have heard of him thro’ me. He writes to me about once or twice a month, tho’ the letters do not arrive with great regularity. His last was dated at Gibraltar May 28. The unsettled state of things in Marocco still prevented his crossing over to that country. Consequently it is impossible to say when the object of his mission may probably be accomplished. I will take the liberty hereafter of sometimes dropping a line to Mrs. Barclay when I have one from him. I can readily send it to her by post to Richmond, but am at a loss for the direction to be indorsed on the letters as to the manner in which the postmaster in Richmond should contrive them. With my best compliments to Mrs. Syme and family, and Mrs. Barclay and family I have the honour to be with great esteem Dear Sir Your most obedt. & most humble servt

Th: Jefferson


P.S. I set out about the 26th. for Philadelphia, where I may possibly find letters from Mr. Barclay.

